Citation Nr: 1543326	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  14-22 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a rating in excess of 60 percent disabling for the Veteran's service-connected right hand disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to October 1983.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.


FINDINGS OF FACT

In August 2015, prior to the promulgation of a decision in this appeal, the Veteran's representatives submitted on his behalf a statement expressing a clear intention to withdraw his appeal with respect to the issue listed above.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issue listed above have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

Prior to the promulgation of a decision in the appeal, the Veteran's representative submitted, on behalf of the Veteran, a written request to withdraw his appeal "for an increase in the evaluation of the service connected right hand."  See August 2015 VA Form 21-4138.  The Board finds that the August 2015 submission expresses a clear intent to withdraw appeal of the only issue currently before the Board and the request to withdraw, therefore, satisfies the procedural requirements of 38 C.F.R. § 20.204(b). 

The Board concludes that no allegations of errors of fact or law remain for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


